

CORPORATE SUPPORT AGREEMENT
 
 
THIS CORPORATE SUPPORT AGREEMENT made effective July 1st , 2008.
 
BETWEEN:
 
SWEETWATER CAPITAL CORP. of 1000-789 West Pender Street, Vancouver, British
Columbia, Canada, V6C 1H2
 
(the "Service Provider")
 
                                                                   OF THE FIRST
PART
 
AND:
 
 
SNOWDON RESOURCES CORPORATION., of 1010-789 West Pender Street, Vancouver,
British Columbia, Canada, V6C 1H2;

 
                   (the "Client")
 
                                                                 OF THE SECOND
PART
 
WHEREAS:
 
A.                     The Service Provider maintains office premises and
corporate services in Vancouver, British Columbia equipped specifically for the
purpose of providing essential corporate services and facilities to clients as
more particularly described herein;
 
B.                     The Client is a US Reporting Issuer having a principal
address in Vancouver, British Columbia in need of premises and services for the
purpose of maintaining it operations and corporate headquarters in the Province
of British Columbia;
 
C.                     The Service Provider has agreed to provide the services
to the client on the terms and conditions contained herein:
 
NOW THEREFORE this Agreement witnesseth that in consideration of the premises
and of the mutual covenants and agreements hereinafter set out, the parties
hereto covenant and agree as follows:
 
SECTION 1 - INTERPRETATION
 
1.01                  Interpretation
 
For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:
 
 
(a)        "this Agreement" means this Agreement and all Schedules attached
hereto:

 
 
(b)        any reference in this Agreement to a designated "Section",
"Subsection", "Schedule" or other subdivision refers to the designated Section,
Subsection, Schedule or other subdivision of this Agreement;

 
 
(c)        the words "herein" and "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular Section, Subsection
or other subdivision of the Agreement;

 
 
(d)        any reference to a statute included and, unless otherwise specified
herein, is a reference to such statute and to the regulations made pursuant
thereto, with all amendments made thereto and in force from time to time, and to
any statute or regulations that may be passed which has the effect of
supplementing or superseding such statue or such regulation; and

 
 
(e)        words importing the masculine gender include the feminine or neuter
gender and words in the singular include the plural, and vice versa.

 
1.02                  Headings
 
The headings of the Sections and Subsections of this Agreement are inserted for
convenience of reference only and shall not in any way affect the construction
or interpretation of this Agreement or of any part thereof.
 
1.03                  Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia, Canada.
 
1.04                  Severability
 
In the event that any provision of this Agreement or any part thereof is
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby,
and the remaining provisions shall be construed as if the invalid, illegal or
unenforceable provisions had been deleted from this Agreement.
 
1.05                  Currency
 
All references to dollars or funds herein mean United States dollars.
 
 
SECTION 2 -SERVICES
 
2.01                 The Service Provider agrees to provide a corporate address,
with fully equipped offices, computers, internet services, support services,
board room facilities, non-alcoholic refreshments, postage facilities, repairs
and maintenance to office equipment located in the premises and all incidental
services thereto to the Client as required by the Client in order for the Client
to be able to perform its corporate activities in Vancouver, British Columbia
commensurate with the needs of like corporations as if they had maintained their
own fully furnished and staffed premises for the same purposes.
 
2.02                  The Service Provider further agrees to provide personnel
to the client to assist with the following services in the premises:
 
         i)          receptionist;
 
         ii)         secretarial;
 
         iii)        bookkeeping services;
 
         iv)        corporate records clerks;
 
 
v)        qualified personnel to assist in the preparation of quarterly, interim
and annual financial statements as required under SEC guidelines for independent
review by outside auditors;

 
 
vi)       qualified personnel to assist in arranging for timely disclosure of
all material facts in the affairs of the Client;

 
 
vii)       qualified personnel to assist in perusing and replying to all
corporate inquiries and correspondence; and

 
 
viii)       qualified personnel to draft disclosure documents for filing with
the Securities and Exchange Commission in the USA and with the applicable
securities commissions in Canada for review by independent outside legal counsel
selected by the Client.

 
2.03                  The Service Provider further agrees to act as a fiscal
agent for the Client to provide the following services during the term of this
Agreement, :
 
 
i)          reviewing the financial position of the Client and providing
recommendations thereon;

 
 
ii)         assisting in formulating plans and budgets from time to time for the
Client;

 
 
iii)        disseminating such information to persons in accordance with the
marketing plan of the Client to encourage participation in the development of
the Client;

 
 
iv)        retaining the services of professionals;

 
 
v)         selecting on the basis of evaluations provided by professionals,
suitable business opportunities for acquisition and participation;

 
 
vi)        establishing and maintaining suitable banking relations;

 
 
vii)       ensuring the maintenance of proper accounting records;

 
 
viii)       arranging for the payment of all payables of the Client and/or any
subsidiaries; and

 
 
ix)        provide experienced personnel to assist the Client with advice on
mergers and acquisitions, financings and investor support services as required
by the Client with the assistance of outside professionals in order for
management of the Client to be able to diligently pursue corporate
opportunities.

 
2.04                  Term
 
This Agreement shall be for a period of 36 months commencing July 1, 2008
irrespective of the date this Agreement is executed, and expiring June 30, 2011
unless extended thereafter on a month-to-month basis or for an extended term in
writing.
 
2.05                  Payment for Services
 
The remuneration of the Service Provider for its services shall be the sum of
US$2,500 per month plus GST at the prescribed rate payable in advance on the
first business day of each calendar month, the first of such installments to be
payable on the first day of July, 2008.
 
SECTION 3 – DISPUTES
 
3.01                  Any dispute arising under this agreement shall be settled
by arbitration pursuant to applicable Arbitration Statutes in effect in the
Province of British Columbia by a single arbitrator if the parties hereto are
able to agree on a single arbitrator within thirty (30) days after written
demand to arbitrate is given in writing by one party to the other, and failing
such agreement, by three arbitrators, one to be appointed by the Client, one to
be appointed by the Service Provider, and the third to be appointed by such two
arbitrators, and the decision of the single arbitrator or a majority of the
arbitrators if three are appointed, shall be final and binding upon the parties
hereto, and such decision shall include a direction as to the costs of the
arbitration.
 
SECTION 4 – EARLY TERMINATION
 
4.01                  This Agreement is subject to early termination by the
Service Provider on ninety (90) days written notice.
 
4.02                  This Agreement is subject to early termination by the
Client on sixty (60) days written notice.  In the event the Client terminates
this Agreement, the Client shall be liable for the payment of monthly service
fees for an additional period of three (3) months after the date notice is given
which amount is the agreed upon amount of liquidated damages the Service
Provider will suffer or incur as a result of the early termination of this
Agreement.
 
SECTION 5 – SERVICE PROVIDER’S COVENANTS
 
5.01                  Upon termination of this Agreement for any reason, or
whenever requested by the Service Provider, the Client shall deliver to the
Service Provider all property belonging to the Service Provider, including,
without limitation: any keys, security cards, passwords, devices or other
property which may have come into the Client’s possession during the course of
the Agreement;
 
5.02                  The Service Provider covenants with the Client to provide
access to the business premises during normal business hours during the Term and
after normal business hours provided access by the Client shall only be made in
accordance with the guidelines from time to time imposed on tenants in the
building leased by the Service Provider;
 
5.03                  The Service Provider shall maintain the office premises in
good repair and properly maintained with acceptable janitorial services;
 
5.04                  The Service Provider shall throughout the Term keep the
premises insured for loss and damage by fire in the sum of at least $2,000,000
and shall pay when due all premiums necessary for the above purpose provided
that the Service Provider’s obligation under this covenant shall immediately
cease if the insurance covenanted for shall be rendered void by any act or
default of the Client;
 
5.05                  The Service Provider shall if the premises are damaged by
fire reinstate the premises at his sole expense, with all reasonable speed; and
 
5.06                  If the premises or any part of them are damaged by fire
during the Term of this lease, with the result that they are rendered unfit for
habitation, then the fees reserved by this Agreement or a fair proportion
thereof in accordance with the nature and extent of the damage shall be
suspended until the leased premises are again fit for habitation.
 
 
SECTION 6 - MISCELLANEOUS
 
6.01                  Amendment or Termination
 
No amendment or termination of this Agreement shall be valid unless it is in
writing and executed by the parties hereto.
 
6.02                  Further Assurances
 
The parties hereto shall execute all such further documents and give all such
further assurances as may be required to carry out the purpose and intent of
this Agreement.
 
6.03                  Personal Agreement
 
This Agreement is personal to the parties hereto and shall not be assigned
except by operation of law.  If this Agreement is assigned by operation of law,
it shall enure to the benefit of and be binding upon such assigns.  This
agreement shall enure to the benefit of and be binding upon the parties hereto.
 
6.04                  Notices
 
All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be delivered to the party for whom it is intended
at the address for such party as set forth in this Agreement, or to such other
address as either party may provide in writing to the other pursuant to the
provisions in this Subsection or may be sent by telecopy or by means of
facsimile transmission.  Any notice shall be deemed to have been received by the
party to whom it is delivered, when delivered, and if transmitted by telecopy or
facsimile transmission, upon transmission.
 
6.05                  Entire Agreement
 
This Agreement contains the entire understanding between the parties and
supersedes any prior understandings and agreements between them respecting the
subject matters hereof.  There are no other representations, agreements,
arrangements, or understandings, oral or written, between and among the parties
hereto or any of them, relating to the subject matter of this Agreement.

 
 

--------------------------------------------------------------------------------

 

 
 
                        IN WITNESS WHEREOF, the parties hereto have executed
this Agreement the 30th day of September, 2008
 
                           SWEETWATER CAPITAL CORPORATION
 
                                                                                        
By: “F. George Orr”
                                                                                        
Title: _CFO / Director                 
 
                                         SNOWDON RESOURCES CORPORATION
 
                                                                                        
By:  “Terence F. Schorn”
 
                                                                                        
Title:  Director
 
 
 

